Exhibit Escalade, Incorporated Schedule of Executive Officer Compensation Compensation for the executive officers of Escalade, Incorporated consists of a base salary, bonuses and long-term incentives in the form of stock option grants or restricted stock unit grants. Base Salary In general, base salaries are set at the beginning of each year based upon the Company’s income level generated in the prior year, any changes in the level of responsibility and the subjective individual performance review conducted by the Company’s Compensation Committee. The 2010 base salaries for the Companies executive officers are as follows: Name Position Annual Base Salary Robert Griffin (a) Chairman of the Board $ 50,580 Robert J. Keller (a) President and Chief Executive Officer $ 270,000 Deborah J. Meinert VP Finance, CFO $ 132,000 (a)
